DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim18-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/29/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Though applicant gives some example of the smallest transverse direction specifically 2 microns and 40 microns and the length L of the via can be between 4 microns and 60 microns.
As set forth in MPEP 2163.03 V
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).

Applicant does not have unbounded smallest transverse direction this become particular worse in claim like 13. Applicant does not show 10 nm scale everything disclosed is in microns.
Applicant does not have support for unbounded smallest directions.
As to claim 25, this area cannot be unboundedly small applicant would have coverage for at or near zero microns^2

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 10 11, 13, 16, 17 and 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 4, it is not clear what the relation the small transverse with respect to the length or width.
As to claim 5, 10-11 it unclear if the new elements are included since applicant does not state the device comprising.
As to claim 10, is it a material or superconductor?
As to claim 13,which smallest transverse direction. Also how is applicant defining thickness?
As to claim 16 what structure is imparted by operating? Further applicant is not claiming the device comprises the reference plane.
As to claim  5 17, As set forth in MPEP 2173.05 g:
A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In reSwinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). There is nothing inherently wrong with defining some part of an invention in functional terms. Functional language does not, in and of itself, render a claim improper. Id. In fact, 35 U.S.C. 112(f) and pre-AIA  35 U.S.C. 112, sixth paragraph, expressly authorize a form of functional claiming (means- (or step-) plus- function claim limitations discussed in MPEP § 2181et seq.). Functional language may also be employed to limit the claims without using the means-plus-function format. See, e.g., K-2 Corp. v. Salomon S.A., 191 F.3d 1356, 1363, 52 USPQ2d 1001, 1005 (Fed. Cir. 1999). Unlike means-plus-function claim language that applies only to purely functional limitations, Phillips v. AWH Corp., 415 F.3d 1303, 1311, 75 USPQ2d 1321, 1324 (Fed. Cir. 2005) (en banc) ("Means-plus-function claiming applies only to purely functional limitations that do not provide the structure that performs the recited function."), functional claiming often involves the recitation of some structure followed by its function. For example, in In re Schreiber, the claims were directed to a conical spout (the structure) that "allow[ed] several kernels of popped popcorn to pass through at the same time" (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). As noted by the court in Schreiber, "[a] patent applicant is free to recite features of an apparatus either structurally or functionally." Id.
A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used. A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step. In Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004), the court noted that the claim term "operatively connected" is "a general descriptive claim term frequently used in patent drafting to reflect a functional relationship between claimed components," that is, the term "means the claimed components must be connected in a way to perform a designated function." "In the absence of modifiers, general descriptive terms are typically construed as having their full meaning." Id. at 1118, 72 USPQ2d at 1006. In the patent claim at issue, "subject to any clear and unmistakable disavowal of claim scope, the term ‘operatively connected’ takes the full breath of its ordinary meaning, i.e., ‘said tube [is] operatively connected to said cap’ when the tube and cap are arranged in a manner capable of performing the function of filtering." Id. at 1120, 72 USPQ2d at 1008.
Other examples of permissible function language include the following.
It was held that the limitation used to define a radical on a chemical compound as "incapable of forming a dye with said oxidizing developing agent" although functional, was perfectly acceptable because it set definite boundaries on the patent protection sought. In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971).
In a claim that was directed to a kit of component parts capable of being assembled, the court held that limitations such as "members adapted to be positioned" and "portions . . . being resiliently dilatable whereby said housing may be slidably positioned" serve to precisely define present structural attributes of interrelated component parts of the claimed assembly. In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976).
Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942) (holding indefinite claims that recited substantially pure carbon black "in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior"). Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See also Datamize LLC v. Plumtree Software Inc., 75 USPQ2d 1801 (Fed. Cir. 2005) where a claim directed to a software based system for creating a customized computer interface screen recited that the screen be "aesthetically pleasing," which is an intended result and does not provide a clear cut indication of scope because it imposed no structural limits on the screen. Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167. For instance, a single means claim covering every conceivable means for achieving the stated result was held to be invalid under 35 U.S.C. 112, first paragraph because the court recognized that the specification, which disclosed only those means known to the inventor, was not commensurate in scope with the claim. Hyatt, 708 F.2d at 714-715, 218 USPQ at 197. For more information regarding the written description requirement and enablement requirement under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, see MPEP §§ 2161-2164.08(c). Examiners should keep in mind that whether or not the functional limitation complies with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is a different issue from whether the limitation is properly supported under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, or is distinguished over the prior art.
When a claim limitation employs functional language, the examiner’s determination of whether the limitation is sufficiently definite will be highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the art). Halliburton Energy Servs., 514 F.3d at 1255, 85 USPQ2d at 1663. For example, a claim that included the term "fragile gel" was found to be indefinite because the definition of the term in the specification was functional, i.e., the fluid is defined by what it does rather than what it is ("ability of the fluid to transition quickly from gel to liquid, and the ability of the fluid to suspend drill cuttings at rest"), and it was ambiguous as to the requisite degree of the fragileness of the gel, the ability of the gel to suspend drill cuttings (i.e., gel strength), and/or some combination of the two. Halliburton Energy Servs., 514 F.3d at 1255-56, 85 USPQ2d at 1663. In another example, the claims directed to a tungsten filament for electric incandescent lamps were held invalid for including a limitation that recited "comparatively large grains of such size and contour as to prevent substantial sagging or offsetting during a normal or commercially useful life for such a lamp or other device." General Elec. Co., 304 U.S. at 370-71, 375. The Court observed that the prior art filaments also "consisted of comparatively large crystals" but they were "subject to offsetting" or shifting, and the Court further found that the phrase "of such size and contour as to prevent substantial sagging and offsetting during a normal or commercially useful life for a lamp or other device" did not adequately define the structural characteristics of the grains (e.g., the size and contour) to distinguish the claimed invention from the prior art. Id. at 370. Similarly, a claim was held invalid because it recited "sustantially (sic) pure carbon black in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior." United Carbon Co., 317 U.S. at 234. In the latter example, the Court observed various problems with the limitation: "commercially uniform" meant only the degree of uniformity buyers desired; "comparatively small" did not add anything because no standard for comparison was given; and "spongy" and "porous" are synonyms that the Court found unhelpful in distinguishing the claimed invention from the prior art. Id. at 233.
In comparison, a claim limitation reciting "transparent to infrared rays" was held to be definite because the specification showed that a substantial amount of infrared radiation was always transmitted even though the degree of transparency varied depending on certain factors. Swinehart, 439 F.2d at 214, 169 USPQ at 230. Likewise, the claims in another case were held definite because applicant provided "a general guideline and examples sufficient to enable a person of ordinary skill in the art to determine whether a process uses a silicon dioxide source ‘essentially free of alkali metal’ to make a reaction mixture ‘essentially free of alkali metal’ to produce a zeolitic compound ‘essentially free of alkali metal.’" In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 293 (Fed. Cir. 1983).
Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. These factors are examples of points to be considered when determining whether language is ambiguous and are not intended to be all inclusive or limiting. Other factors may be more relevant for particular arts. The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise.
During prosecution, applicant may resolve the ambiguities of a functional limitation in a number of ways. For example: (1) "the ambiguity might be resolved by using a quantitative metric (e.g., numeric limitation as to a physical property) rather than a qualitative functional feature" (see Halliburton Energy Servs., 514 F.3d at 1255-56, 85 USPQ2d at 1663); (2) applicant could demonstrate that the "specification provide[s] a formula for calculating a property along with examples that meet the claim limitation and examples that do not" (see id. at 1256, 85 USPQ2d at 1663 (citing Oakley, Inc. v. Sunglass Hut Int’l, 316 F.3d 1331, 1341, 65 USPQ2d 1321, 1326 (Fed. Cir. 2003))); (3) applicant could demonstrate that the specification provides a general guideline and examples sufficient to teach a person skilled in the art when the claim limitation was satisfied (see Marosi, 710 F.2d at 803, 218 USPQ at 292); or (4) applicant could amend the claims to recite the particular structure that accomplishes the function.
It is unclear the scope structures that covers the claim function in claims 5 and 17.
As to claim 25 how is area being define we have a surface we have depth all of which can define an area. Also there is no qubit circuit in claim 24


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s)  1,5-12,14-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoelkopf (2015072217) in view of Alfaro Barrantes (Fabrication of Al-Based Superconducting High-aspect ratio TSV for quantum 3D integration) .
a.	As to claims 1 and 2, Schoelkopf teaches A qubit circuit for preparing quantum states for quantum computing, the qubit circuit comprising: a substrate (102 and 103); a circuit element formed, at least in part, from a first superconducting material patterned on the substrate (item 126); and a first and secod conductor electrically connected to the circuit element and deposited in a first and second cavity extending into the substrate (item 144 and 142). Schoelkopf teaches a Josephson Junction (paragraph 6) and silicon (items 102 and 104)
Schoelkopf does no teach the first cavity having an aspect ratio between 5:1 and 100:1, wherein the aspect ratio is a ratio of a depth of the first cavity into the substrate to a smallest transverse dimension of the first cavity and wherein the second conductor capacitively couples to the first conductor when the circuit is operating (they are connect 
Alfaro teaches a superconducting TSV with an aspect ratio of at least 10:1 (Introduction section). Thus it is either 10:1 of the smallest or 10:1 of the largest if it is 10:1 of the largest than the aspect ratio with respect to the smallest is much larger showing at least 10:1 is obtainable.
It is noted that Alfaro was available at the time of the public IEEE conference of 1/2020 so it constitutes prior art.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to form the vias of Schoelkopf as superconducting vias with an aspect ratio with respect to depth and the smallest transverse direction to be 10:1
One would have been so motivated to enable integration of silicon devices and quantum type devices and overall size of via real estate. 
b.	As to claim 5 applicant does not describe what accomplishes the outcome thus since the structure is the same the outcome must be the same : wherein the first conductor determines, at least in part, in which of the quantum states the qubit circuit resides after an electromagnetic field is applied to place the qubit circuit in a quantum state.

c.	As to claim 6, Schoelkopf teaches wherein the first conductor forms part of a current loop that includes the circuit element and the circuit element comprises a Josephson junction (paragraph 6).
d.	As to claim 7, Schoelkopf does not teach further comprising an inductive element that inductively couples to the current loop when operating to apply an electromagnetic field to the qubit circuit and establish an amount of magnetic flux penetrating the current loop.
However inductor used in qubit for coupling between are well known in the art at the time of filing. Thusit would have been obvious to one of ordinary skill in the art at the time of filing to include inductor inductively coupling the element to enable coupling between the devices and make a fully function quantum computer.

e.	As to claim 8, Schoelkopf teaches , further comprising a second conductor in a second cavity that extends into the substrate, wherein the first conductor in the first cavity capacitively couples to the second conductor in the second cavity during operation of the qubit circuit (142 it will weakly couple to what degree?).
f.	As to claim 9, Schoelkopf teaches the second conductor is electrically connected to the circuit element.
g.	As to claim 10-11, Applicant is not claiming a readout resonator though they are well known in the art.
h.	As to claim 12, claim 12 does not imply the first has to be different than the second. Further there is no First.
i.	As to claim 14,Schoelkopf teaches Silicon items 102 and 104.  Alfaro does teach TiN instead teaches Al.
However there are a limited number of high temperature superconductor including Al TiN NbN. 
Based on the limited number of possible high temperature superconductors.
It would have been obvious to one of ordinary skill in the art at the time of filing to try TiN and based on the improved results of TiN it would have been obvious to form the device from TiN.
j.	As to claim 15, Alfaro teach 300 to 500 micron TsVs since the thickness of the TSV are 300 to 500.
Thus it would have been obvious to one of ordinary skill in the art at the time of filim form the TSV and substrate to be at 300 to 500 microns to enable better isolation between circuits in cavities ( items 130 vs 110 vs 120).
k.	As to claim 16 and 17, Schoelkopf teaches further comprising a second conductor deposited in a second cavity formed in the substrate and electrically connected to an electric potential reference plane to provide a reference potential when the qubit circuit is operating (metal lining 110 or 120). Further it is connected to 130 which could act as a reference plane. The office notes the structure is the same as claimed, how one operates it is beyond the scope of the device structure.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoelkopf/Alfaro as applied to claim 1 above, and further in view of Karnik (20170287781).
Schoelkopf teaches the use of Josephson Junction ( paragraph 6) but  does not teach the TSV structure forms a capacitor.
However Josephson Junction circuit commonly used capacitors as well.
Karnik teaches forming a capacitor from a TSV (paragraph 27).
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to form the TSV into a capacitor structure to save real estate on the substrate surface for Josephson Junction allowing a higher number of qubits a well known desire in the art.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoelkopf/Alfaro as applied to claim 1 above, and further in view of Chen (20150194345).
Schoelkopf does not teach wherein the first cavity has a length that is at least four times longer than a width of the first cavity.
Chen teaches rectangular shaper TSV (figure 2A).
Applicant has shown no unexpected results for a where the length is 4X the width.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to provide a rectangular TSV with a length at least 4 times the width. One would have beem so motivated since all the shapes are functionally equivalent according to Chen and applicant has shown no unexpected results.
Claim(s)  24-25 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoelkopf (2015072217) in view of Alfaro- Barrantes (Fabrication of Al-Based Superconducting High-aspect ratio TSV for quantum 3D integration) In view of Droege (20130293292).

As to claims  24-25, Schoelkopf teaches A qubit circuit for preparing quantum states for quantum computing, the qubit circuit comprising: a substrate (102 and 103); a circuit element formed, at least in part, from a first superconducting material patterned on the substrate (item 126); and a first and secod conductor electrically connected to the circuit element and deposited in a first and second cavity extending into the substrate (item 144 and 142). Schoelkopf teaches a Josephson Junction (paragraph 6) and silicon (items 102 and 104)
Schoelkopf does no teach the first cavity having an aspect ratio between 5:1 and 100:1, wherein the aspect ratio is a ratio of a depth of the first cavity into the substrate to a smallest transverse dimension of the first cavity and wherein the second conductor capacitively couples to the first conductor when the circuit is operating (they are connect 
Alfaro teaches a superconducting TSV with an aspect ratio of at least 10:1 (Introduction section). Thus it is either 10:1 of the smallest or 10:1 of the largest if it is 10:1 of the largest than the aspect ratio with respect to the smallest is much larger showing at least 10:1 is obtainable.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to form the vias of Schoelkopf as superconducting vias with an aspect ratio with respect to depth and the smallest transverse direction to be 10:1
One would have been so motivated to enable integration of silicon devices and quantum type devices and overall size of via real estate. 
Droege teaches using side by side TSVs as capacitor structure (paragraph 13 and figure 12).
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to integrate all the surface capacitors as adjacent TSV capacitors.
One would have been so motivated to moved devices off the surface enabling more Josephson junction to be formed thereon thus more qubits.
As to claim 25, Applicant acknowledges it is moving the capacitors to below the surface that enables a qubit circuit less than 5000 micron^2.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to reduce the qubit area to less than 5000 microns^2 to enable more qubits and thus a larger computing size.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896